— In a matrimonial action in which a judgment of separation was entered in favor of the plaintiff wife upon the default of the defendant husband, the defendant appeals from an order of the Supreme Court, Suffolk County, dated October 24, 1979, which, inter alia, denied his motion to vacate the default judgment. Order reversed, without costs or disbursements, motion granted and judgment vacated, on condition that defendant pay plaintiff alimony of $25 per week, plus child support of $25 per week per child (for a total of $125 per week). Defendant is directed to serve his answer within 10 days after service upon him of a copy of the order to be made hereon, together with notice of entry thereof. Plaintiff is to file her note of issue and statement of readiness within 20 days after service of the answer and the trial is to proceed expeditiously. In the event the condition is not complied with, then order affirmed, without costs or disbursements. The circumstances which gave rise to the default in this case justify our reversal and the granting of defendant’s motion to open his default under the condition here indicated (see Levy v Levy, 67 AD2d 998; Hewlett v Hewlett, 63 AD2d 977). Gibbons, J. P., Rabin, Gulotta and Weinstein, JJ., concur.